Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered February 1, 2000, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt because the testimony of his accomplice was uncorroborated. This issue is unpreserved for appellate review (see People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, there was sufficient independent corroborative evidence tending to connect the defendant with the commission of the offense (see CPL 60.22 [1]; People v Glasper, 52 NY2d 970; People v Cunningham, 48 NY2d 938). Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, although there were minor inconsistencies in the accomplice’s testimony, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Cornish, 211 AD2d 639; People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit (see People v Page, 88 NY2d 1, 9-10). Santucci, J.P., O’Brien, McGinity and Townes, JJ., concur.